Citation Nr: 0627711	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed tearing and 
loss of peripheral vision of the right eye, to include as 
secondary to the veteran's service-connected right brow scar.  



REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney at Law



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  

The veteran's claim was previously denied in a May 2005 Board 
decision.  He subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
January 2006 granted a Joint Motion of the veteran and the 
Secretary of Veterans Appeals (Secretary) to vacate and 
remand the May 2005 Board decision insofar as the claim of 
service connection for tearing and loss of peripheral vision 
of the right eye were concerned.  

In the May 2005 Board decision, the Board also remanded six 
other issues back to the RO for additional action.  Such 
action has not been completed at this time, and the Board 
will not further address those issues in the present 
determination.  

The matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the December 2005 joint motion, the veteran and the 
Secretary asserted that the May 2005 Board decision was 
inadequate insofar as the Board had understated a September 
2002 VA examiner's opinion that the veteran's service-
connected right brow scar "[might] predispose him to 
twitching and tearing because of the location."  

The veteran and the Secretary noted that the Board would need 
to provide further reasons and bases for its determination 
and cited to Green v. Derwinski, 1 Vet. App. 121, 124 (1991), 
in which the Court held that a remand was appropriate in 
cases where the Board relies upon an inadequate examination 
report.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA eye examination, with an appropriate 
examiner, to determine the likely 
etiology, nature and extent of his 
claimed tearing and loss of peripheral 
vision of the right eye.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a current disability 
manifested by tearing and loss of 
peripheral vision of the right eye was 
due to either an injury or disease in 
service or was caused or aggravated by 
the service-connected right brow scar.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for tearing and loss 
of peripheral vision of the right eye 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


